DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2016/007105 (JEONG) is the closest art of record.  Jeong teaches the basic idea of the claimed invention.  In particular, FIG. 2 illustrates a polarization splitter 101 configured to split an input signal into a TE mode signal and a TM mode signal, a TM signal polarization rotator 104 configured to receive the first TM signal and provide a third TE signal having the same amplitude and time dependence as the first TM signal.

    PNG
    media_image1.png
    342
    427
    media_image1.png
    Greyscale


As can be seen in FIG. 2, there are also other elements the combine and split 105, 106 and process 109 the signals.  See also [0026] and [0027] which discuss the operation of the device and how it is used to produce a stable output state without being influenced by the polarization state of the input light.  
However, Jeong does not teach the remaining elements recited in claim 1.  In particular, Jeong does not teach to separate the two polarization states as recited in the TE splitter and TM splitter claim elements, and does not teach the first TE signal polarization rotation component, and does not teach the TM coupler configured to couple the second TM signal and the third TM signal to generate an output TM signal. Jeong does teach a TE-TE coupler 105, but does not teach the TE coupler configured to couple the second TE signal and the third TE signal to generate an output TE signal as recited in the claim.  A similar analysis applied to claim 12.
US 6,327,077 (Okazaki) at FIG. 3 illustrates laser diodes LD1-4 where two of the LDs are combined by polarization combiners 5a and 5b, and the combined signals are further combined by optical mux/demux 4 and coupled into fibers via WDM couplers 2a, 2b.

    PNG
    media_image2.png
    828
    491
    media_image2.png
    Greyscale

FIG. 6 illustrates laser diodes LD1-4 where two of the LDs are combined and split by mux/demux 15a and 15b and coupled into fibers via WDM couplers 2a, 2b, 3a, 3b.

    PNG
    media_image3.png
    824
    491
    media_image3.png
    Greyscale

See also the other embodiments in FIGS. 1, 2, 4, and 5.
US 2002/0109906 (Grubb) teaches a WDM system using pumps 30 to amplify a WDM signal, and a controller 34 to control the pumps.  FIG. 2 shows the general system and 
FIGS. 3a and 3b illustrate more details of embodiments of the amplifier 14 in FIG. 2.

    PNG
    media_image4.png
    510
    543
    media_image4.png
    Greyscale

Furthermore, [0056] teaches that polarization couplers and combiners, and other polarization-specific components can be used:
[0056] The pump coupler 36 combines two or more pump wavelengths and can include one or more devices, such as fused couplers, DWDM couplers, polarization combiners, polarization maintaining couplers, dichroic devices, etc. The pump coupler can be polarization sensitive or polarization insensitive, and may or may not be polarization maintaining. The pump coupler 36 can be used, for example, to combine pump wavelengths so that the combined signals have polarizations that are orthogonal to each other. The use of polarization sensitive couplers provides additional control over the pump power polarization and the resulting pump power conversion in the Raman amplifiers. The combination of different types of pump couplers 36 in the present invention provides increased flexibility in wavelength combining and amplifier gain profile control. 

US 6,483,620 (Epworth) at FIG. 2 teaches an optical transmitter including an optical source 20, and polarization controller (SOP MOD) 21, and an optical data modulator 22 

    PNG
    media_image5.png
    258
    491
    media_image5.png
    Greyscale

US 2004/0202480 (Weid) teaches at FIG. 1 a system 10 including a polarization controller 22.  

    PNG
    media_image6.png
    794
    488
    media_image6.png
    Greyscale


2020/0153509 (Chen) at FIG. 2 teaches an optical transmitter including a laser 49, a polarization controller 45, and an optical modulator 48.  

    PNG
    media_image7.png
    780
    331
    media_image7.png
    Greyscale

See also:
[0024] … The Polarization Controller (PC) 45 is configured to control the polarization state of the optical path to maximize the power output of the laser diode 49.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636